DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022, has been entered.
Claims 1-16, 19, 23-29, 31-35, 37-50, 52-69, 71, and 72 are canceled.  Claims 73-78 are new.
Claims 17, 18, 20-22, 30, 36, 51, 70, and 73-78 are pending.  Claim 20 is withdrawn.
Claims 17, 18, 21, 22, 30, 36, 51, 70, and 73-78 are examined on the merits to the extent they read on the elected subject matter (the elected species ‘FGF protein or functional fragment thereof’ for the FGF receptor agonist).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation that the method improves glucose tolerance in the human subject is not fully supported by the specification as filed.  In particular, there is only support in the specification for improving glucose tolerance in a human subject when administering FGF6 protein to the human subject.  Specifically, Example 17 of the specification is directed to showing that “FGF6 induces UCP1 expression in vivo and improve glucose tolerance in DIO mice” (page 79, lines 8-9), wherein DIO mice are diet-induced obese mice (page 79, lines 28-29).  The study of Example 17 involved feeding the mice a high fat diet (HFD) or a Chow diet (regular animal diet as a control) and injecting the mice subcutaneously with recombinant FGF6 or buffer (page 79, lines 30-32).  The glucose tolerance test results shown in Figures 33A and 33B demonstrate that “…FGF6 can be used as treatment to improve glucose tolerance for patients having obesity, represented by the obese mouse model” (page 80, lines 5-7).  From the blood glucose measurements, it was determined that FGF6 enhanced glucose tolerance (page 80, lines 9-11).  See also the description of Figure 33 on page 14, lines 15-17.  
Example 17 of the specification and the description of Figure 33 are the only portions of the specification that speak of improving glucose tolerance using an FGF receptor agonist, and that discussion is only limited to FGF6.  There is no teaching in the specification that any of the other FGF receptor agonists recited in claims 17, 51, and 70 (FGF2 protein or a functional fragment thereof, FGF9 protein or a functional fragment thereof, a nucleic acid encoding an FGF2 protein or a functional fragment thereof, a nucleic acid encoding an FGF6 protein or a functional fragment thereof, a nucleic acid encoding an FGF9 protein or a functional fragment thereof) improves glucose tolerance when administered to a human subject.  
While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically improving glucose tolerance in the human subject by practicing the method of claim 17, 51, and 70 with an FGF receptor agonist other than an FGF6 protein or a functional fragment thereof, is not fully described in the specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 18, 21, 30, 51, 70, and 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (WO 2011/126790. Listed on IDS filed 11/7/16. Previously cited) in view of Ordovas (Kidney Int. Suppl. December 2008. 111: S10-S14. 8 pages. Previously cited) and Gesta (Cell. 2007. 131: 242-256), and in light of Maurer (The FEBS Journal. 2020. 19 pages. Listed on Notice of References Cited mailed 6/28/21).
Kahn discloses that FGF6 and FGF9 are therapeutic for adipose-related disorders, such as obesity and related disorders such as diabetes, insulin resistance, hyperglycemia, hyperlipidemia, and hypercholesterolemia (page 5, lines 25-27).  In some cases, other FGFs, such as FGF2, can be used in the methods of Kahn (page 6, lines 30-31), and Kahn teaches combinations of FGF6 and/or FGF9 with FGF2 (page 7, lines 3-4).  Kahn also states that FGF2 can be used in addition to or in place of FGF6 or FGF9 for the practice of their invention (page 41, lines 10 through page 42, line 1.  FGF6, FGF9, and FGF2 each read on the FGF receptor agonist of instant claims 17, 51, and 70, specifically ‘an FGF2 protein,’ ‘an FGF6 protein,’ and ‘an FGF9 protein’ (directed to the elected species ‘FGF protein or functional fragment thereof’).  Kahn further teaches that the agent (such as the FGF6 and/or FGF9 polypeptide) can be administered to a subject by standard methods, such as being administered in vivo by any of a number of different routes while include the subcutaneous route (page 10, lines 7-10).  Additionally, the agent can be encapsulated or injected for delivery to a chosen site, such as a site of adipose tissue, e.g. a subcutaneous or intra-abdominal adipose pad (page 10, lines 24-26).  Kahn also discloses that in some embodiments, the pharmaceutical composition is injected into a tissue, e.g. an adipose tissue (page 14, lines 3-4).  Further still, it is disclosed that the agent (e.g. FGF6, FGF9) can be incorporated into pharmaceutical compositions “suitable for administration to a subject, e.g. a human” (page 11, lines 1-4).  Therefore, the ‘subject’ administered the treatment of Kahn can be a human subject.  
As such, Kahn discloses administering a composition comprising FGF6, FGF9, and/or FGF2 to tissue of a human subject by subcutaneous injection (meeting a limitation of instant claim 18), such that a disorder (obesity, diabetes, insulin resistance, hyperglycemia, hyperlipidemia, hypercholesterolemia) is treated in the human subject, wherein the tissue is adipose tissue.  Regarding instant claim 51, given that the invention of Kahn is for treating obesity (page 5, lines 25-26) and that their invention is for decreasing fat stores or weight in a subject (page 2, lines 30-31), it follows that the invention of Kahn reads on the limitation of instant claim 51 of ‘lowering the weight’ of a human subject, and the limitation of instant claim 51 of selecting a human subject in need of weight loss.  With respect to instant claim 30, Kahn discloses treating a subject with insulin resistance (page 5, lines 25-26).  

Kahn differs from the claimed invention in that Kahn does not expressly disclose:
treating a human subject having metabolic syndrome and treating metabolic syndrome as recited in instant claims 17 and 70, or selecting a human subject having metabolic syndrome as recited in instant claim 51 for Kahn’s method of treating obesity (reading on ‘lowering the weight’ of a human subject of instant claim 51); 
the adipose tissue to which the composition is administered is white adipose tissue; and
the method induces UCP1 expression in the white adipose tissue without inducing brown adipocyte differentiation in the tissue (as recited in instant claim 17), or the method induces UCP1 expression in the white adipose tissue without inducing brown adipocyte differentiation (as recited in instant claims 51 and 70).

Regarding difference (a) (Kahn does not expressly disclose treating a human subject having metabolic syndrome and treating metabolic syndrome as recited in instant claims 17 and 70, or selecting a human subject having metabolic syndrome as recited in instant claim 51 for Kahn’s method of treating obesity (reading on ‘lowering the weight’ of a human subject of instant claim 51)): 
Ordovas discusses metabolic syndrome, explaining that it comprises a set of metabolic and physiological risk factors associated with elevated cardiovascular disease risk (abstract).  In particular, Ordovas indicates that hypertension, hyperlipidemia, impaired glucose tolerance, and obesity are established traditional cardiovascular disease (CVD) risk factors (page 2, second full paragraph).  The combined phenotype of these four risk factors in one individual has been known as the ‘metabolic syndrome’ (page 2, second full paragraph).  Ordovas points out that a major effort should be placed on the detection, prevention, and therapy of metabolic syndrome (page 3, first paragraph).  Ordovas lists individual components of metabolic syndrome as being hypertension, insulin resistance/diabetes, and dyslipidemia (page 3, first paragraph).  Therapeutic tools have been successful in dealing with some of the individual components of metabolic syndrome, wherein efficient drugs have been determined for lowering blood pressure, several drugs have been used to improve insulin sensitivity, and dyslipidemia has been treated with fibrates and statins (page 3, first paragraph).  Then, Ordovas emphasizes that, “However, such therapeutic success has not been shared by the other major component of the metabolic syndrome, obesity and, more specifically, central obesity, which may be a key etiological factor in de-development of the underlying insulin resistance, and it may be the ‘trigger for the loaded gun’ of its genetic predisposition.  Therefore, obesity may be at the root of the metabolic syndrome with the aggravated situation of being an unresolved and fast-growing problem all over the world” (page 3, first paragraph).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that in performing the method of Kahn, then metabolic syndrome is also being treated.  As pointed out in Kahn, their invention treats adipose-related disorders, such as obesity, and related disorders which include diabetes, insulin resistance, and hyperlipidemia (page 5, lines 25-27).  Since Kahn teaches treating major components of metabolic syndrome as recognized in Ordovas (obesity, insulin resistance, diabetes, hyperlipidemia – this is considered a component given page 2, second full paragraph of Ordovas), then it is obvious that Kahn treats metabolic syndrome when treating obesity, insulin resistance, diabetes, and/or hyperlipidemia.  Thus it also would have been obvious to have selected a human subject having metabolic syndrome and in need of weight loss (a person with obesity) when performing the method of Kahn.

Regarding difference (b) (Kahn does not expressly disclose the adipose tissue to which the composition is administered is white adipose tissue):
Kahn teaches the administration of their pharmaceutical composition (FGF6, FGF9, and/or FGF2) to the adipose tissue (e.g., page 14, lines 3-4).  Kahn also teaches that their agent can be encapsulated or injected for delivery to a chosen site, e.g., a site of adipose tissue, e.g., a subcutaneous or intra-abdominal adipose pad (page 10, lines 24-26).  
Gesta discloses that in humans, white adipose tissue (WAT) is dispersed throughout the body with major intra-abdominal depots around the omentum, intestines, and perirenal areas, as well as in subcutaneous depots in the buttocks, thighs, and abdomen (page 242, right column, last paragraph).  Figure 1 (bottom) of Gesta shows fat distribution in the human body, indicating that subcutaneous and intra-abdominal depots represent the main compartments for fat storage (legend of Figure 1).  In that figure, white adipose depots are displayed as being in the subcutaneous and intra-abdominal depots, while the brown adipose depots are displayed as being in the cervical, supraclavicular, and paravertebral depots.  Additionally, Gesta states that in human fetuses and newborns, brown adipose tissue (BAT) is found in axillary, cervical, perirenal, and periadrenal regions, but decreases shortly after birth and has traditionally been considered insignificant in adults (page 244, left column, second paragraph).
Based on Gesta, it is obvious that the subcutaneous or intra-abdominal adipose pad disclosed by Kahn as an example of the chosen site of delivery of the agent (page 10, lines 24-26) is white adipose tissue in the human subject.  One of ordinary skill in the art would have expected the subcutaneous or intra-abdominal adipose pad of the human subject to be white adipose tissue given that Gesta points out that white adipose tissue occurs in the subcutaneous and intra-abdominal depots in a human subject, whereas brown adipose tissue is found in the cervical, supraclavicular, and paravertebral depots in a human subject and brown adipose tissue is insignificant in human adults.  As such, in performing the method of Kahn in which the chosen site of delivery is a subcutaneous or intra-abdominal adipose pad of the human subject, then the agent (FGF6, FGF9, and/or FGF2) is administered to white adipose tissue of the human subject.
Moreover, Kahn teaches an embodiment in which the target tissue comprises white preadipocytes or white adipocytes (claim 9 of Kahn), wherein the target tissue is contacted with FGF6 or FGF9 (see claims 1 and 2 of Kahn which claim 9 of Kahn depends therefrom).  Tissue comprising white adipocytes is white adipose tissue.  This is evidenced by Maurer (The FEBS Journal. 2020. 19 pages) which states that white adipocytes reside in white adipose tissue (page 1, first paragraph).  Moreover, Kahn refers to “white fat cells” as “white adipose tissue (WAT) cells” (page 1, lines 14-15), further demonstrating that tissue comprising white adipocytes is white adipose tissue.  
Thus it would have been obvious to have practiced the method of Kahn on white adipose tissue (that is, administered the agent to white adipose tissue).

Regarding difference (c) (Kahn does not expressly disclose the method induces UCP1 expression in the white adipose tissue without inducing brown adipocyte differentiation in the tissue (as recited in instant claim 17), or the method induces UCP1 expression in the white adipose tissue without inducing brown adipocyte differentiation (as recited in instant claims 51 and 70)):
Kahn discloses in Example 2 assaying UCP-1 mRNA induction in brown adipocytes treated with test media containing each of FGF2, FGF6 and FGF9 of Example 1 (page 38, lines 14-25), wherein the brown adipocytes were formed by inducing immortalized brown preadipocytes (YHR cells) with an Induction Media (IM) prior to treatment with the test media containing FGFs (page 37, lines 11-12; page 38, lines 1-2 and 14-18).  The effect of each FGF solution on UCP-1 expression is presented in Table 2 and Figure 1 (page 39, lines 23-24).  Thus Kahn discloses inducing UCP1 expression in brown adipocytes.  
Kahn does not expressly disclose that UCP1 expression is induced in white adipose tissue, or that this is without inducing brown adipocyte differentiation.  Instead, Kahn asserts that the data of Example 2 demonstrates that FGF2, FGF6, and FGF9 induce UCP-1 mRNA expression in adipocytes (in their case, brown adipocytes) and promote brown fat cell differentiation in a dose-dependent manner (page 40, lines 14-16).  However, Example 2 of Kahn arrived at the conclusion of brown fat cell differentiation based on the magnitude of the UCP-1 expression of the brown adipocytes (page 40, lines 1-5), and did not specifically assay brown adipocyte differentiation.  Therefore, Kahn does not provide sufficient evidence of promoting brown fat cell differentiation.
Gesta discloses that UCP-1 mRNA can be detected in human white adipose tissue (WAT) (page 244, left column, last paragraph).  Based on that teaching, then the skilled artisan would have expected the white adipose tissue (the site of delivery of the agent) to have UCP-1 mRNA when performing the method rendered obvious by Kahn in view of Ordovas and Gesta (in light of Maurer).  In practicing the method rendered obvious by Kahn in view of Ordovas and Gesta (in light of Maurer) on white adipose tissue of a human subject, then the expression of the UCP-1 mRNA present in the white adipose tissue would have been expected to be induced since Kahn found that FGF2, FGF6, and FGF9 induce UCP-1 mRNA expression in adipocytes (brown adipocytes).  The expression of UCP-1 mRNA would have been expected to be induced by FGF2, FGF6, and FGF9 as long as the tissue comprises the UCP-1 mRNA.
Moreover, given that Kahn in view of Ordovas and Gesta (in light of Maurer) renders obvious administering the same product (FGF6, FGF9, and/or FGF2) to the same tissue (white adipose tissue), then the same effects as recited in the instant claims, specifically inducing UCP1 expression in white adipose tissue without inducing brown adipocyte differentiation in the tissue, would have necessarily occurred.  
Therefore, Kahn in view of Ordovas and Gesta (in light of Maurer, cited as evidence) renders obvious instant claims 17, 18, 30, and 51. 

Regarding instant claim 21, Kahn teaches that their therapeutic polypeptide can be formulated in a carrier system (page 9, lines 2-3), such as a biodegradable, biocompatible polymer matrix (page 9, lines 19-20).  Said polymer matrix reads on a ‘drug delivery matrix’ as recited in instant claim 21.  Therefore, instant claim 21 is rendered obvious.
Regarding instant claim 70, Kahn in view of Ordovas and Gesta (in light of Maurer) does not expressly disclose that the white adipose tissue does not exhibit substantial lipid accumulation following administration of the FGF receptor agonist.  However, since Kahn in view of Ordovas and Gesta (in light of Maurer) renders obvious administering the same product (FGF6, FGF9, and/or FGF2) to the same tissue (white adipose tissue), then the same effects as recited in the instant claims, including that the white adipose tissue does not exhibit substantial lipid accumulation following administration of the FGF receptor agonist (FGF6, FGF9, and/or FGF2), would have necessarily occurred.  Therefore, instant claim 70 is rendered obvious.
Regarding instant claims 73-75, as pointed out above, Kahn discloses that the agent can be encapsulated or injected for delivery to a chosen site, e.g., a site of adipose tissue, e.g. a subcutaneous or intra-abdominal adipose pad (page 10, lines 24-26).  This reads on the ‘abdomen’ limitation of instant claims 73-75.  Therefore, instant claims 73-75 are rendered obvious.
A holding of obviousness is clearly required.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn, Ordovas, Gesta, and Maurer as applied to claims 17, 18, 21, 30, 51, 70, and 73-75 above, and further in view of Numata (Advanced Drug Delivery Reviews. 2010. 62: 1497-1508. Previously cited).
As discussed above, Kahn in view of Ordovas and Gesta (in light of Maurer, cited as evidence) renders obvious claims 17, 18, 21, 30, 51, 70, and 73-75.  To repeat, Kahn teaches that their therapeutic polypeptide can be formulated in a carrier system (page 9, lines 2-3), such as a biodegradable, biocompatible polymer matrix (page 9, lines 19-20), reading on the limitation of claim 21.  However, Kahn in view of Ordovas and Gesta (in light of Maurer) differs from claim 22, which depends from claim 21, in that Kahn does not expressly disclose that their biodegradable, biocompatible polymer matrix is silk hydrogel.
Numata discloses that “Silks are biodegradable, biocompatible, self-assembly proteins that can be tailored via genetic engineering to contain specific chemical features, offering utility for drug and gene delivery” (abstract).  Numata discusses the advantages of silk proteins as biomaterials for drug delivery, explaining the needs in the field of drug delivery (page 1499, left column, last paragraph).  First, Numata points out that “Delivery of bioactive molecules and drugs in slow, sustained, controlled release formats is desirable for many applications,” and that a drug delivery system would be advantageous if they were biodegradable, biocompatible, and mechanically durable and could be prepared and processed under ambient aqueous conditions to avoid loss of bioactivity of the drugs to be delivered (page 1499, left column, last paragraph).  It was found that “Silks can help address these needs, due to the self-assembly, mechanical toughness, processing flexibility, biodegradability and biocompatibility, therein presenting considerable utility for a number of human therapeutic interventions” (page 1499, left column, last paragraph).  Further still, “The ability to regulate the structure and morphology of silk proteins in an all-aqueous process renders this family of structural proteins important candidates for drug delivery applications” (page 1499, right column, first paragraph).
Additionally, Numata teaches that silks can be processed into different material formats, such as hydrogels (page 1499, right column, first paragraph).  Table 2 lists silk protein-based drug or gene delivery systems, which includes a hydrogel system for the delivery of different drugs, including vitamin B12 and theophylline (page 1499).  Moreover, an injectable hydrogel based on silk has been taught in the art for the release of gene complexes or drugs for the treatment of various cancers (Table 3 on page 1500).  To conclude, Numata states “When combined with the novel features of the silk proteins themselves, including self-assembly, robust mechanical features, water-based processing, controlled degradation and biocompatibility, silks offer a unique and versatile delivery platform for small molecules, large proteins, DNA and RNA (page 1505, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the biodegradable, biocompatible polymer matrix with a silk hydrogel when practicing the method rendered obvious by Kahn, Ordovas, and Gesta (in light of Maurer) for the predictable result of delivering the FGF6, FGF9, and/or FGF2, to the white adipose tissue for therapeutic effects.  Moreover, the skilled artisan would have been motivated to have used a silk hydrogel as the biodegradable, biocompatible polymer matrix when practicing the method rendered obvious by Kahn, Ordovas, and Gesta (in light of Maurer) since Numata teaches that silk is advantageous for drug delivery for a variety of reasons: self-assembly, mechanical toughness, robust mechanical properties, processing flexibility, controlled biodegradability and biocompatibility, water-based processing, versatile delivery platform for various products including large proteins.  There would have been a reasonable expectation of success in delivering the FGF6/FGF9/FGF2 to the white adipose tissue of the human subject by providing the FGF6, FGF9, and/or FGF2, in a silk hydrogel since Numata indicates that silk compositions, including silk hydrogels, are suitable for delivering bioactive molecules and drugs in slow, sustained, controlled release formats, the teaching in the art of silk injectable hydrogels for release of drugs, and the teaching in Numata that silks offer a delivery platform for various products, including large proteins.  Therefore, instant claim 22 is rendered obvious.
A holding of obviousness is clearly required.  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn, Ordovas, Gesta, and Maurer as applied to claims 17, 18, 21, 30, 51, 70, and 73-75 above, and further in view of Ziegler (US 6,335,317. Previously cited).
As discussed above, Kahn in view of Ordovas and Gesta (in light of Maurer, cited as evidence) renders obvious claims 17, 18, 21, 30, 51, 70, and 73-75.  Kahn in view of Ordovas and Gesta (in light of Maurer) differs from claim 36 in that Kahn does not expressly disclose that the FGF6, FGF9, and/or FGF2, is administered at a dose of about 0.5 mg/kg to about 300 mg/kg.
However, Kahn explains, “As described herein, compositions can administered to a subject at a dosage sufficient to achieve the desired therapeutic effect. In general, therapeutically effective dosages may be determined by either in vitro or in vivo methods” (page 13, lines 17-19).  Further still, Kahn indicates, “Dosage values may vary according to factors such as the disease state, age, sex, and weight of the individual” (page 13, lines 23-24).
Ziegler teaches a method for reducing oxidative damage to the gastrointestinal tract in a human or animal under a condition of malnutrition, fasting, under nutrition, or during refeeding after said conditions, comprising administering an effective amount of a gut-tropic growth factor (GTGF), wherein the GTGF can be FGF-6 or FGF-9, amongst other fibroblast growth factors (claim 1 of Ziegler).  Moreover, the GTFG (e.g. FGF-6, FGF-9) is administered in a dose from about 0.1 mg/kg body weight to about 5 mg/kg body weight (claim 8 of Ziegler).
Before the effective filing date of the claimed invention, it would have been a matter of routine optimization to have varied the dosage of the FGF6, FGF9, and/or FGF2, including to a dose in the range of about 0.5 mg/kg to about 300 mg/kg, when practicing the method rendered obvious by Kahn, Ordovas, and Gesta (in light of Maurer) to obtain their disclosed therapeutic effects, since Kahn recognizes that the therapeutically effective dosages may be determined by in vitro or in vivo methods and that dosage values may vary according to factors such as disease state, age, sex, and weight of the individual.  Given the teachings in Kahn regarding dosages, the skilled artisan would have recognized that the dosage is an optimizable parameter affecting the therapeutic effects.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, the skilled artisan would have recognized a dose of from about 0.1 mg/kg to about 5 mg/kg, which overlaps with the dose range of instant claim 36, as being a safe dose of FGF-6 and FGF-9 for administration to a human subject since Ziegler teaches this dose range as suitable for a therapeutic use.  The skilled artisan would have recognized the dose range of Ziegler as a suitable starting point in experimentation with the appropriate doses of FGF-6 and FGF-9 for practicing the invention of Kahn in view of Ordovas and Gesta (in light of Maurer).  Therefore, instant claim 36 is rendered obvious.
A holding of obviousness is clearly required. 

Claims 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, Ordovas, Gesta, and Maurer as applied to claims 17, 18, 21, 30, 51, 70, and 73-75 above, and further in view of Rivas-Carrillo (Cell Transplantation. 2006. 15: 939-944).
As discussed above, Kahn in view of Ordovas and Gesta (in light of Maurer, cited as evidence) renders obvious claims 17, 18, 21, 30, 51, 70, and 73-75.  Kahn in view of Ordovas and Gesta (in light of Maurer) differs from claims 76-78 in that they do not expressly disclose that the method improves glucose tolerance in the human subject.
As pointed out above, Kahn discloses that FGF6 and FGF9 are therapeutic for adipose-related disorders, such as obesity and related disorders that include diabetes, insulin resistance, and hyperglycemia (page 5, lines 25-27).  In some cases, other FGFs, such as FGF2, can be used in the methods of Kahn (page 6, lines 30-31), and Kahn teaches that in practicing their invention, FGF2 can be used in addition to or in place of FGF6 or FGF9 (page 41, line 10 through page 42, line 1). 
Rivas-Carrillo evaluated the effect of FGF-2 on both islet culture and islet transplantation (abstract).  In one experiment, diabetes was induced in mice, freshly isolated mouse islets embedded with gelatinized FGF-2 were transplanted into the diabetic mice, and the blood glucose levels were measured (page 940, paragraph bridging left and right columns).  A glucose tolerance test was also performed on the mice of each tested group (page 940, right column, second paragraph).  The gelatinized FGF-2 allowed the controlled release of FGF-2 (abstract).  Rivas-Carrillo found that the use of gelatinized FGF-2 resulted in decreasing the blood glucose levels in diabetic mice (page 942, paragraph bridging left and right columns).  See Figure 3, showing the blood glucose levels and glucose tolerance test results in the diabetic mice.  Rivas-Carrillo concluded that the transplantation of the islets treated with gelatinized FGF-2 ameliorated blood glucose levels and increased the amount of insulin content of the islet grafts, thus resulting in a normal response to the glucose tolerance test (page 943, last paragraph).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that glucose tolerance would have been improved in the human subject when practicing the embodiment of the method rendered obvious by Kahn in view of Ordovas and Gesta (in light of Maurer) in which FGF2 is administered.  One of ordinary skill in the art would have expected that embodiment (FGF2 administration) to improve glucose tolerance in the human subject since FGF2 had been found to decrease blood glucose levels in diabetic mice (which reads on improving glucose tolerance) as well as resulting in a normal response to the glucose tolerance test in said diabetic mice, as demonstrated by Rivas-Carrillo.  
Moreover, since Kahn in view of Ordovas and Gesta (in light of Maurer) renders obvious administering the same product (FGF6, FGF9, and/or FGF2) to the same tissue (white adipose tissue) in a human subject, then the same effects as recited in the instant claims, including improving glucose tolerance in the human subject, would have necessarily occurred.  
Therefore, instant claims 76-78 are rendered obvious.  A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed July 28, 2022, have been fully considered but they are not persuasive to the extent they are directed to the new grounds of rejection under 35 U.S.C. 103 over the previously cited references (Kahn and Ordovas; Numata and Ziegler as additional secondary references for rejection of claims 22 and 36, respectively) in view of the newly cited reference Gesta and in light of the evidence of Maurer.  
Applicant asserts that the claimed methods are based on Applicant’s surprising discovery that UCP1 expression can be induced in white adipose tissue without differentiating cells into brown adipocytes, citing Applicant’s previous response (arguments filed January 11, 2021).  Page 8 of Applicant’s previous response refers to page 4, lines 2-10 of the specification, but that passage of the specification does not explain why inducing UCP1 expression in white adipose tissue without differentiating cells into brown adipocytes is a surprising discovery.  Applicant has also not explained why this is a surprising discovery.  Applicant has not provided reasoning or evidence to explain that inducing UCP1 expression in white adipose tissue would not have been expected, or that inducing UCP1 expression in white adipose tissue would have been expected to be accompanied by differentiation of cells into brown adipocytes.  Gesta, cited in the new grounds of rejection, discloses that UCP-1 mRNA can be detected in human white adipose tissue (WAT) (page 244, left column, last paragraph).  As explained in further detail in the new grounds of rejection, since Kahn teaches that FGF2, FGF6, and FGF9 induce UCP1 expression in adipocytes (specifically brown adipocytes) and human white adipose tissue has UCP1 mRNA (based on Gesta), then the expression of UCP1 mRNA in human white adipose tissue would have been expected to be induced by FGF2/FGF6/FGF9.  Based on Kahn and Gesta, then it appears that inducing UCP1 expression in white adipose tissue would have been expected by the administration of FGF2/FGF6/FGF9.
Applicant’s previous response also cites page 3, lines 23-26 of the specification for indicating Applicant’s discovery that “no factor has been identified that is able to induce UCP1 expression independent of brown/beige adipocyte differentiation.”  Page 3 of the specification provides background regarding UCP1, indicating that UCP1 expression is specific to brown adipose tissue (BAT) (page 3, lines 7-9).  However, it is unclear from that discussion that there is any teaching that establishes that UCP1 expression is known to be accompanied by brown adipocyte differentiation.  UCP1 expression being specific to brown adipose tissue does not signify that brown adipocyte differentiation is being induced. 
Applicant’s previous response emphasized a statement at page 4, lines 8-9 of the specification regarding increased energy consumption, indicating that it is usually attributed to brown adipose tissue (BAT) but determined to be possible in preadipocytes and white adipose tissue (WAT).  However, Applicant has not made any arguments pertaining to energy consumption as an unexpected result.
In the arguments filed July 28, 2022, Applicant cites Example 17 on page 79 of the specification as a working example whereby injection of lentivirus expressing FGF6 into the white adipose tissue of UCP1 reporter mice resulted in UCP1 induced expression.  However, this example does not demonstrate that brown adipocyte differentiation was not induced when UCP1 expression was induced.  As pointed out above, UCP1 induced expression would have been expected in white adipose tissue in view of the teachings of Kahn and Gesta.  Applicant also points out that Example 17 of the specification also demonstrates that administration of FGF6 to obese mice improved glucose tolerance in the mice, citing page 80, lines 24-25 of the specification.  However, only claims 76-78 recite improving glucose tolerance in the human subject, and the evidence of Example 17 is specific only to the administration of FGF6, and not the other FGF receptor agonists recited in the claims.  Moreover, since UCP1 induction would have been expected in white adipose tissue based on the teachings of Kahn and Gesta, then the effect of increased nutrient utilization (as pointed out on page 80, lines 24-25 of the specification) would have been obtained, resulting in lower blood glucose (reading on improving glucose tolerance).  
Additionally, Applicant asserts that Kahn as a whole describes methods of increasing UCP1 expression in brown adipocytes via differentiation, citing claim 1 of Kahn (which is the parent of claim 9 of Kahn referenced by the Office).  Claim 1 of Kahn is specifically directed to “A method of promoting brown adipocyte differentiation.”  A similar argument is made on page 9, last paragraph of the response, in which Applicant asserts that the features of the claimed methods (UCP1 expression induced in the absence of brown adipocyte differentiation) are the opposite of the teachings of Kahn; i.e., Kahn teaches how to promote brown adipose tissue by inducing UCP1 expression and differentiation.  However, Example 2 of Kahn arrived at the conclusion of brown fat cell differentiation based on the magnitude of the UCP-1 expression of the brown adipocytes (page 40, lines 1-5), and did not specifically assay brown adipocyte differentiation.  Therefore, Kahn does not provide sufficient evidence of promoting brown adipocyte differentiation which is the effect recited in claim 1 of Kahn.
Applicant asserts that the Office has not provided a fact or technical reasoning to support the assertion that Kahn inherently teaches the claimed method based on claim 9 of Kahn.  However, in the new grounds of rejection, Maurer is cited as evidence to support the finding that tissue comprising white adipocytes (as recited in claim 9 of Kahn) is white adipose tissue.  Moreover, as set forth in the new grounds of rejection, Kahn teaches delivery of the agent to subcutaneous or intra-abdominal adipose pad (page 10, lines 24-26).  As explained in further detail in the new grounds of rejection, it would have been obvious to the person of ordinary skill in the art that the subcutaneous or intra-abdominal adipose pad of a human subject is white adipose tissue, based on the teachings of Gesta.  
Regarding the rejections under 35 U.S.C. 103 of claims 22 and 36,  Applicant asserts that Numata and Ziegler each do not make up the deficient teachings of Kahn discussed above, nor do they teach or suggest in combination with Kahn and Ordovas the claimed methods of inducing UCP1 expression in white adipose tissue without inducing brown adipocyte differentiation.  However, as discussed above, Applicant’s arguments are unpersuasive to the extent they are directed to the new grounds of rejection over Kahn and Ordovas in combination with Gesta and Maurer.
As such, the claims must remain rejected over the prior art.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651